Title: From George Washington to Burwell Bassett, 18 June 1769
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Mount Vernon June the 18th 1769

As we have come to a Resolution to set of (if nothing unforeseen happens to prevent it) for the warmsprings about the 18th of next Month; I do, according to promise, give you notice thereof, & shoud be glad of your Company up with us, if you still entertain thought⟨s⟩ of trying the effects of those waters. You will have occasion to provide nothing, if I can be advisd of your Intention’s, before the Waggon comes down for my necessaries, so that I may provide accordingly.
We are all in the usual way, no alteration for better or worse in Patcy—The Association in this, & the two neighbouring Counties of Prince William & Loudoun is compleat; or near it, how it goes on in other places I know not, but hope to hear of the universality of it.
We all join in tendering our Loves to Mrs Bassett, yourself, Family & Mrs Dandridge & Betcy—& I am Dr Sir Yr Most Affecte Hble Servt

Go: Washington

